DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 17 January 2020, is acknowledged.  Claims 1-97 have been cancelled. Claim 98 has been added and is under consideration.


Information Disclosure Statement
The information disclosure statements filed 21 October 2019, 15 July 2020, 11 September 2020, 19 October 2020, 29 December 2020, 19 January 2021, 17 March 2021, 20 April 2021, 30 April 2021, 16 July 2021, 02 August 2021, and 05 November 2021, 21 November 2021, and 30 November 2021, have been considered.  Initialed copies of the IDSs accompany this Office Action.  



Specification/Drawings
The Substitute Specification and Replacement Drawings filed 30 December 2019 are each acknowledged and have been entered.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 98 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 98 is drawn to a chimeric antigen receptor (CAR) that binds C-type lectin-like-1 (CLL-1) and that comprises a scFv that specifically bind CLL-1 along with a transmembrane 

Assessment of species disclosed in the original specification 
The Specification fully describes four antibody clones that bind CLL-1 by providing the sequence of the VH, VL, and CDRs in Figure 9.  Paragraph [0116] of the Specification defines consensus CDR sequences based on the CDRs of all four anti-CLL-1 antibodies.  Chimeric antigen receptors (CAR) comprising scFv comprising the VH and VL of clone 24C1 are described by amino acid and nucleic acid sequence at [0282]-[0305]; CAR comprising the VH and VL of clone 24C8 are described by amino acid and nucleic acid sequence at [0306]-[0327]; CAR comprising the VH and VL of clone 20C5.1 are described by amino acid and nucleic acid sequence at [0338]-[0349]; and CAR comprising the VH and VL of clone 20C5.2 are described by amino acid and nucleic acid sequence at [0360]-[0383].  
But none of the scFv or CAR comprising a scFv that are described contain a combination of CDRs as recited in claim 98.  Instead, the CDRs recited in claim 98 are a mixture of H-CDR1 from 20C5.2, H-CDR2 from 24C8, H-CDR3 from 20C5.1, L-CDR1 from 20C5.1; L-CDR2 from 24C8, and L-CDR3 from 20C5.2.  Further, the Specification does not demonstrate that any one, or a combination of fewer than all six, of the CDRs from a clone is sufficient for conferring the activity of binding CLL-1.  Likewise, the consensus CDRs defined in [0116] have not been shown 

State of the Relevant Art
The effective filing date of the claimed invention is April 2016.  By that time, first, second, and third generation chimeric antigen receptors (CAR) had been described in the art and CAR were in clinical use for treating certain cancers.  E.g., reviewed in Sadelain et al., Cancer Disc 3:388-98 (2013) (IDS).  The skilled artisan recognized that CAR for use in T cells generally contained a single chain Fv (scFv) from an antibody that targeted an antigen expressed on a tumor cell; an intracellular signaling region that could support T cell receptor-type signaling and could be comprised of one or more signaling domains; and a “hinge” that linked the scFv to a transmembrane region that coupled the extracellular region to an intracellular region comprising a signaling domain.  E.g., Figure 1 of Sadelain.  First generation CAR generally utilized the CD3 zeta signaling domain; second generation CAR add a co-stimulatory signaling domain from CD28 or CD137 (4-1BB) to the intracellular region; and third generation CAR comprise multiple co-stimulatory signaling domains in the intracellular region.  
The scFv expressed on the surface of the T cell acts as a targeting component to direct T cells expressing the CAR to tumor cells expressing the antigen recognized by the scFv.  CARs have been prepared using alternate antigen-binding domains, but scFv are the most commonly utilized.  E.g., Table 1 of Sadelain, supra, at 391.  A “scFv” is a single chain construct that links the heavy chain variable region (“VH”) and light chain variable region (“VL”) of an antibody and imparts antibody-based specificity to the CAR-T.  Like the antibody from which scFv are prepared, it is the complementarity determining regions (“CDRs”) that determine the specificity Id. at paragraph bridging pages 3-4.  Accordingly, by the time the invention was made, it was well established in the art that all of the CDRs of the heavy and light chain variable regions of a particular antibody, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation was generally required to form an antigen-binding region that bound the same antigen as parental/reference antibody.  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antigen binding domain with a particular set of functional properties would look like structurally.  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 


Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
To meet this requirement in the instant case, the specification or art must have described structural features that convey the claimed binding activity.  As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antigen binding domain were essential for binding activity.  But neither the specification nor the art describes where, if at all, substitutions could be introduced into any of the four fully described species without altering the binding function.  Neither does the specification or art identify the structural features that should be shared by the claimed combination of CDRs that would permit a scFv comprising them to bind CLL-1. 






Claim 98 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The breadth of the current claim, Specification’s disclosure, and State of the Art have been set forth above and that discussion is incorporated here in full.  
As noted above, the Specification does not show that a scFv containing VH and VL domains comprising the recited CDRs would bind CLL-1.  And neither the Specification nor the art provides sufficient guidance such that the skilled artisan could identify which VH and VL combinations could be produced comprising the recited CDRs to result in a scFv that would bind CLL-1 without leaving to the skilled artisan experimentation which is undue.  While the art routinely humanized antibodies by transferring the CDRs of a parental antibody into diverse VH and VL frameworks, here the combination of CDRs have not been shown to be sufficient for binding CLL-1.  In view of the above, one of skill in the art 



Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JESSICA H ROARK/Primary Examiner, Art Unit 1643